DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant’s requests (1/20/22 and 3/12/22) to be contacted before issuing an action after election if any issues remain that would prevent allowance of this application is acknowledged.  However, according to 37 CFR 1.133(a)(2): “An interview for the discussion of the patentability of a pending application will not occur before the first Office action, unless the application is a continuing or substitute application or the examiner determines that such an interview would advance prosecution of the application.” (see MPEP 713.01) Further, the issues presented by the claims filed 3/12/22 are too numerous to address in a format other than by an Office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 (and new claims 21-22), in the reply filed on 1/20/22 is acknowledged.  
Applicant's election with traverse of species of adaptor protein which is DAP10, effector domain which is 4-1BB, chemokine receptor which is CCR4, target antigen which is a TAA, and 4-1BB as the co-stimulatory signaling domain to which CD3Z of a CAR is fused in the reply filed on 1/20/22 is acknowledged. 
The species election for the adaptor protein which is DAP10 or DAP12 is withdrawn in view of Applicant’s admission that they are obvious variants of each other. Applicant identifies evidence now of record for DAP10 and DAP12 being “highly conserved in evolution and functionally” and clearly admitting on the record that they are “obvious variants of each other”. (See paragraph bridging pp. 2-4 of “Remarks” filed 1/2/22). As such, the species requirement between DAP10 and DAP 12 is removed; however, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species (see previous Office action p. 6, third paragraph and MPEP 1893.03(d)).
B)	The traversal of the effector domain is on the ground(s) that they are selected from a group containing a lymphocyte co-stimulatory signaling domain or a conserved sequence of an immune receptor tyrosine-based activation motive (ITAM), which are critical, so the proteins are not structurally or functionally distinct.  Further, all are commonly used in second, third and new generation chimeric antigen receptors (CARs). They appear in issued patents and internationally published applications. This is not persuasive because as was stated in the previous Office action (p. 4), each protein is structurally and functionally distinct.  Each requires a separate search and has a different signaling pathway.
C)-E)	The traversal of the chemokine receptor, TAA and co-stimulatory signaling domain to which the CAR CD3Z is fused is on the ground(s) there is no serious burden for search and examining all species. “This is especially true given the robust and extensive computerized search engines and databases at the Examiner's disposal.” The argument has been fully considered, but is not persuasive. First, each protein (engaging molecule, chemokine receptor and co-stimulatory domain) has a distinct sequence and function, each requiring an independent search. Contrary to Applicant’s assertion about computerize search engines databases diminishing search burden, the burden of search for the Office has increased significantly with multiple sequences and/or proteins because of the rapid introduction of new sequences, articles, data and databases to searchable resources. 
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
All location references to the specification are to the substitute specification filed 1/20/22.

The disclosure is objected to because it contains numerous informalities. 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples are: in [0007], middle “is similar to which delivered” and “DAP10 could recruits” are incorrect; in [0008], there is no period at the end of line 4; in [0029], description of 1E and 1F, “a affinity” should be –an affinity--;in [0015], “Seq NO:” should be “SEQ ID NO:”; in [0032], FIG. “5A”, “5B” and “5C” are listed instead of “4”A-C; in [0034], line 1, “series of” is repeated. 
Appropriate correction is required.


Claim Objections
Claims 7, 13, 15, 16 and 18 are objected to because of the following informalities: in claim 7, line 2,” comprises other effector domain” should either be “comprises another effector domain” or “comprises other effector domains”, depending on the intended meaning; in claim 13, the alternative SEQ ID NO: should have an “or” instead of “and” between them, unless the phrasing “chosen from the group consisting of” is used instead; in claim 15, line 1, “comprising an ICD is selected” should instead be “comprising an ICD selected”;  in claim 15, line 3, the alternative co-stimulatory molecules should have an “or” instead of “and”, unless the phrasing “chosen from the group consisting of” is used instead; likewise in claim 16, last line, the “and” should be “or”; in claim 18, line 4, “one or more” should be followed by “co-stimulatory signaling domains” (plural), and line 5, “intracellular domains(endodomain) should be “intracellular domain (endodomain)” (singular). Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10-12, 17 and dependent claims 2-4, 6, 7, 9, 13-16, 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing and indefinite, but appears to be drawn to a chimeric NK receptor polypeptide comprising 1) a NK receptor and a “chimeric NK adaptor protein”. The claim is indefinite because it is unclear what is meant by a chimeric NK adaptor protein. The claim states the “chimeric NK adaptor protein comprises a NK adaptor and an effector domain, and the NK adaptor protein associates with the NK receptor.” First, the is no limiting definition of an “adaptor protein” in the specification and it is not clear what proteins are encompassed by that term. Second, it is unclear if the “the NK adaptor protein” is referring to the “chimeric NK adaptor protein” or to the “NK adaptor”. The specification only mentions a chimeric NK cell receptor, or “adaptor protein (chimeric DAP 10/12)” ([0008]). There is no “chimeric adaptor protein”. As a result, the metes and bounds of the claim cannot be determined. [This also affects claims 4 and 5, which recites only “the adaptor protein”.]  It is unclear if there are two different adaptor proteins.  For the purpose of compact prosecution, the “chimeric NK adaptor protein” has been interpreted as meaning an adaptor protein of the chimeric NK receptor polypeptide, e.g., DAP10 or DAP12, with an effector domain. 
Claim 5 is indefinite because it is unclear what is encompassed by “tag cassettes”.  There is no limiting definition in the specification and this is not a well-known term in the art.  As a result, the metes and bounds of the claim cannot be determined.
Claims 8 and 10 recite the limitation "the polypeptide sequence" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
For claim 10 it reasonably appears that the CNK of claim 1 is an engaging molecule, engaging a NKG2D ligand, so this dependent claim is indefinite because it is unclear what is meant by “further comprises an engaging molecule” when it already comprises one.
Claim 11 is indefinite because it recites “an engaging molecule”.  This term has no limiting definition in the specification and it not stated what or how it engages. The claim sets forth what the engaging molecule includes, but not what the is responsible for engagement. The engaging molecule may include more than the components recited.  There is no way to assess the metes and bounds of the claim. 
Claim 11 is also indefinite because it recites an “affinity domain (AD)”, but there is no limiting definition in the specification and this is not a well-known term in the art. As a result, the metes and bounds of the claim cannot be determined. 
Claim 12 recites the limitation "the single chain variable fragment(scFv) or single-chain T cell receptor (scTCR)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is indefinite because it recites “wherein amino acid the sequence”, which is confusing.  Further, the claim recites the limitation "the sequence" in line 1, for which there is insufficient antecedent basis in the claim. Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Chimeric Antigen Receptor (CAR)” in claim 17 is used by the claim to maybe mean "comprises VH and VL portions of a scFv that targets TAA, a hinge chosen from a CD8a hinge or IgG4 hinge and configured to attach the scFv to a transmembrane domain, an intracellular effector comprising one or more co-stimulatory signaling domain" (see [0025] and claim 18), while the accepted meaning is broader and does not require the binding portion to be a scFV that targets TAA. The term is indefinite because the specification does not clearly redefine the term and because claim 18 seems to suggest that the structure could be different.  In the prior art, a chimeric antigen receptor (CAR) does not need to comprise a scFv in the extracellular domain, though it often does. For example, Han et al. (J. Hematol. Oncol. 11:92, 13 pages, https://doi.org/10.1186/s13045-018-0635-z, 2018, p. 2/13, col. 1, first paragraph), describes a prior art chimeric antigen receptor (CAR) construct comprised full-length NKG2D fused to the intracellular domain of CD3z, with costimulation by endogenous DAP10, and  Srivastava et al. (J Immunol. 200:459-468, 2018, sentence bridging cols. 1-2 of p. 459) discusses that a CAR for cancer therapy “is accomplished by linking an extracellular ligand binding domain specific for a tumor cell surface Ag…”  For clarity, claim 17 could explicitly state what is encompassed by the CAR.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims appear to be drawn to a chimeric NK receptor polypeptide (CNK) comprising 1) a NK receptor and 2) a chimeric NK adaptor protein comprising a NK adaptor and an effector domain, wherein the NK adaptor protein associates with the NK receptor, wherein the 1) NK receptor comprises i) an extracellular domain (ED), ii) a transmembrane domain (TMD) and iii) an intracellular domain (ICD), wherein the 1) NK receptor is A) a full length NK receptor or B) a chimeric NK receptor, and wherein the A) full-length NK receptor is a native NK receptor. Dependent claims seem to indicate that another protein sequence, e.g. a CAR (claim 17), is fused or linked to the CNK polypeptide; although, this is in contrast to the illustrations of Figs. 1E and F, which “shows the chimeric NK cell receptor in conjunction with a classic chimeric antigen receptor”.  Nevertheless, all claims ultimately depend from claim 1 and all are drawn to a polypeptide (singular).
The specification focuses only on NKG2D as the receptor protein/extracellular domain for the CNK with none other specifically discussed.  The only two adaptor molecules discussed are DAP10 and DAP12 (e.g., [0006]). The specification states in [0008], “Whether the potential advantage can be realized is not known and cannot be predicted by conjecturing, and simple experimentations cannot provide answers due to the myriad amounts of experimental designs. Thus it remains to be a highly desirable but unpredictable goal to transform native T cells to CNK-T in recognizing and killing the tumor cells via NKG2D signaling using a chimeric NK cell receptor that contains NKG2D ligand binding domain, an adaptor domain (chimeric DAP10/12), and an effector domain (such as CD3 zeta).” This supports the inability of the skilled artisan to readily envision chimeric NK receptor polypeptides having other than a NKG2D extracellular domain and DAP10 or DAP12 intracellular domain, with a NKG2D or DAP10 or -12 transmembrane domain between, and with the addition of one or more intracellular effector domains which is CD3zeta and/or one of the domains listed in claim 7 or 15 (e.g., CD28, 4-1BB (CD137, the elected species) or OX40 ([0009] and [0036]). The order of the domains and protein regions within the CNK is critical (see Fig. 1). The intracellular and extracellular domains cannot be connected without a transmembrane domain between, and the effector domain or other stimulatory signaling moiety must be intracellular.  The effector domain of claim 7 may be one of CD28, 4-1BB (CD137) or OX40 or of many other proteins provided in [0016].  Figure 1 shows basis for a separate CAR polypeptide comprising the extracellular domain (ED) as a single chain variable fragment (scFv) or single-chain T cell receptor (sdTCR) that binds a tumor associated antigen (TAA) or virus antigen (VA), a hinge, transmembrane domain and one or more intracellular domains (claims 11-18, [0020]). There is no basis for a wherein this other CAR comprising a scFv is attached and part of the CNK polypeptide of claim 1.  While one might have an expression construct that encodes both the CNK of claim 1 and the CAR of claim 11 (see Figs. 2E and 2F), there is no description of a polypeptide comprising both and the prior art does not support such a connected tandem construct. It appears instead the specification discloses two separate polypeptide constructs: a chimeric NK receptor polypeptide (CNK) and a chimeric antigen receptor (CAR) ([0009], [0025]), each of which are supported by the prior art (see rejection under 35 USC 103 below). It is noted that while claim 1 may be intended to implicitly comprise a functional limitation, such as the binding to a cell expressing an NKG2D ligand, there is no requirement for that because there is no functional requirement for the extracellular or intracellular domains, with perhaps the exception of the full-length NK receptor-containing CNK.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the CNK polypeptide and separate CAR polypeptides as illustrated by the expression construct of Figs. 2E and 2F, wherein T2A is a self-cleaving peptide ([0039]), and wherein optionally there is an additional intracellular effector domain, the skilled artisan cannot envision the detailed chemical structure of the encompassed polpeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The polypeptide(s) itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 62/919,750, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure of the chimeric NK receptor polypeptide meeting the limitations of instant claim 1.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 10, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Cell Stem Cell, 23:181–192,2 Aug. 2018).
Li et al. teaches a chimeric NK receptor polypeptide construct comprising an scFv-NKG2D, 2B4, DAP10-CD3ζ (Table 1. CAR6 and CAR7), with an scFv extracellular domain, NKG2D transmembrane domain and DAP10- CD3ζ (co-)stimulatory domains. These comprised the scFv which targeted to the tumor-associated antigen mesothelin, a NKG2D transmembrane domain and 1 or 2 co-stimulator domains typically expressed in NK cell (e.g., DAP10 and 2B4), as well as the CD3ζ stimulatory domain (p. 182, col. 2, second paragraph). The construct, therefore, is a chimeric NK receptor polypeptide comprising a NK receptor and a chimeric NK adaptor protein wherein the NK receptor is a chimeric NK receptor comprising an extracellular domain which is an scFv, a transmembrane domain which is from NKG2D, and intracellular domain which is 2B4, the NK adaptor DAP10 and an effector domain which is CD3ζ.  According to the “KEY RESOURCE TABLE” on p. e1, all encoded proteins were of human origin (see “Recombinant DNA” section).
It is noted that there is no requirement in instant claim 1 that the NK receptor which is a chimeric NK receptor comprise an extracellular domain which is of NKG2D.



	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanSeggelen et al. (Mol. Ther. 23(10):1600-1610, Oct. 2015).
VanSeggelen et al. constructed a fusion protein with full-length murine NKG2D, an effector domain which was a cytoplasmic murine CD3ζ, (NKz) and a DAP10 adaptor protein domain (NKz10, Fig. 1a and p. 1601, paragraph bridging cols. 1-2). This polypeptide showed protein expression of 7–10 fold higher than a construct without the DAP10 domain (Fig. 1a, and p. 1602, col. 1, first paragraph). 



Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. (Canc. Res. 73(6):1777-86, 2013).
Chang et al. teach a chimeric NK receptor polypeptide named NKG2D-DAP10-CD3ζ comprising a NK receptor, which is a chimeric NK receptor comprising an extracellular domain, transmembrane domain and intracellular domain, and which comprises an NK adaptor protein comprising a NK adaptor and an effector domain, wherein the NK adaptor protein associates with the NK receptor.  The chimeric NK receptor appears to have the extracellular and transmembrane domain of human NKG2D based on the schematic shown in Fig. 1A and on the fact that donor NK cells transduced with the encoding vector were human (legend of Fig. 1, and p. 1778, col. 1, third paragraph) and the tumor cells used in the murine tumor model were U-2 OS human cells. The adaptor protein used was DAP10, which for the same reasons as for NKG2D, it appears that DAP10 was from human. The effector domain was CD3Z (CD3ζ).  The polypeptide engages a NKG2D ligand.
While it reasonably appears that the NKG2D comprised both an extracellular and transmembrane domain having a human sequence and the DAP10 protein also had a human sequence, alternative, if either did not, it would have been obvious wherein the sequences were human since both the NK and tumor cells used were from humans.



Claim(s) 1, 2, 4, 7-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Canc. Res. 73(6):1777-86, 2013) as applied to claims 1, 4, 7, and 10 above, and further in view of Han et al. (J. Hematol. Oncol. 11:92, 13 pages, https://doi.org/10.1186/s13045-018-0635-z, 2018), Sadelain et al. (Canc. Discov. 3:388-398, doi: 10.1158/2159-8290.CD-12-0548, Apr. 2013) and Srivastava et al. (J Immunol. 200:459-468, 2018).
Chang et al. teach a chimeric NK receptor polypeptide named NKG2D-DAP10-CD3ζ comprising a NK receptor, which is a chimeric NK receptor comprising an extracellular domain, transmembrane domain and intracellular domain, and which comprises a NK adaptor protein comprising a NK adaptor (DAP10) and an effector domain (CD3ζ), wherein the NK adaptor protein associates with the NK receptor. The chimeric NK receptor appears to have the extracellular and transmembrane domain of human NKG2D and a DAP10 domain based on the schematic shown in Fig. 1A and on the fact that donor NK cells transduced with the encoding vector were human (legend of Fig. 1, and p. 1778, col. 1, third paragraph) and the tumor cells used in the murine tumor model were U-2 OS human cells. The effector domain was CD3Z (CD3ζ).  The polypeptide engages a NKG2D ligand. Chang et al. does not teach a chimeric NK receptor polypeptide comprising a full-length NK receptor, addition of a chemokine receptor to the polypeptide, or inclusion of a scFv, hinge or additional full CAR.
Han et al. teaches (Abstract, “Background”) that “NKG2D ligands (NKG2DLs) are expressed on various tumor types and immunosuppressive cells within tumor microenvironments, providing suitable targets for cancer therapy.”  A prior art chimeric antigen receptor (CAR) construct comprised full-length NKG2D fused to the intracellular domain of CD3z, with costimulation by endogenous DAP10 (p. 2/13, col. 1, first paragraph). A prior art NKG2D CAR was used that comprised the human NKG2D extracellular domain (amino acids 82-216), linked to a CD8a hinge and transmembrane region, followed by a CD3z signaling moiety alone or in tandem with the 4-1BB or CD28 intracellular signaling domain (p. 2/13, col. 1, last paragraph, Fig. 2a). In vitro, the NKG2D CAR-T cells recognized NKG2D ligands and were cytotoxic against a NGK2DL+ triple-negative breast cancer (TNBC) cell line (p. 5/13, col. 2, middle paragraph).  Tumor growth in vivo in xenografted mouse models of TNBC breast cancer showed some delay with the NKG3D-CD3z CAR T cells, but significantly better inhibition with the NKG2D-4-1BB or -CD28 CAR T cells (p. 9/13, col. 2, first paragraph, and Fig.6b).  It is reported that NKG2D CAR T cells secrete IFNγ when stimulated with NKG2DL+ cancer cells, and the inclusion of 4-1BB or CD28 signaling domains in the NKG2S CAR T cells significantly increased effector function (paragraph bridging pp. 10-11/13). It is noted that targeting solid tumors remains a challenge and CAR T cells are inefficient at homing to tumor sites, however, inclusion of other therapies may be helpful (p. 11/13, col. 2, first paragraph). The advantages of using NKG2D CARs for therapy are supported by the information (p. 12/13, col. 1, third paragraph):
However, results from a phase I clinical study [38] testing the safety of NKG2D CAR-T cells in patients with AML/MDS and multiple myeloma (ClinicalTrials.gov Identifier: NCT03018405) are promising with no reported cases of cytokinerelease syndrome, CAR T cell-related neurotoxicity, autoimmunity, or patient death. It is important to have adequate safety data in multiple clinical studies using different NKG2D CAR constructs. In the current ongoing clinical trial [38], the full-length NKG2D is used in a CAR design that incorporates Dap10 signaling, which was showed the enhanced CAR expression and toxicity [36]. Notably, one recent case study reports that NKG2D-based chimeric antigen receptor therapy safely induced remission in a patient with relapsed/refractory acute myeloid leukemia [7]. Our NKG2D CAR construct contains 4-1BB and lacks DAP10, yet still possesses potent anti-tumor capacity against TNBC.

Sadelain et al. teaches that many CARs are in clinical trials while others are being used preclinically, with most having a tumor associated antigen binding scFv and a CD3zeta intracellular signaling domain, sometimes with an intracellular 4-1BB, CD28 or OX40 costimulatory domain (Tables 1 and 2). Costimulatory receptors expressed with CARs can reinforce T cell activation in an antigen-dependent manner and may improve selective tumor targeting (p. 393, col. 1, second paragraph). Also, the advantage of dual antigen targeting for tumor selectivity is discussed (p. 395, col. 2, fourth paragraph).
	Srivastava et al. teach that CARS containing CD28, 4-1BB or OX40 in addition to CD3zeta induce more cytokine production and T cell proliferation than those with CD3zeta as the lone intracellular signaling domain (p. 459, col. 2, first paragraph).  It is discussed (p. 461, col. 1, first paragraph), “A strategy to circumvent tumor escape is to target multiple Ags simultaneously, such that only tumor cells that lack expression of all target molecules would escape an antitumor immune response (66). One way to target multiple Ags is to use promiscuous receptors as the Ag-binding portion of the CAR. NKG2D CARs,…”  Cotargeting of tumor antigens has also been shown in xenograft models to be very effective (p. 461, col. 1, first paragraph).  Targeting can be facilitated when “CAR T cells can be engineered to express receptors such as CCR2 and CCR4 that re specific for chemokines naturally overexpressed by tumors, enabling them to traffic more efficiently to tumors (92-94).” (p. 462, col. 1, third paragraph).
	It would have been obvious wherein the NKG2D-DAP10-CD3ζ of Chang et al. comprised at least the extracellular domain and transmembrane domain of NKG2D and intracellular domains of DAP10 and CD3z without the requirement for endogenous DAP10 that a prior art full-length NKD2G-CD3z CAR had (see Han et al.), which also contained an CD8 hinge region, and optionally a costimulatory intracellular domain which is 4-1BB, OX40 or CD28 as taught by Han et al. for the realized increase in effector function.  Because the prior art focus of use of CARs was for treatment of cancers in humans, it would have been obvious wherein the sequences of all proteins were human.  Because Srivastava et al. discussed the issue of tumor escape and tumor targeting, which can be addressed by having the same or a different CAR in the immune cell bind a second antigen specific for the tumor of interest and/or to have the immune cell express a cytokine receptor such as CCR4, it would have been obvious to use such a construct to improve targeting and focus antitumor immune response.  As taught by Srivastava et al. and Sadelain et al., earlier CARs are engineered to have an extracellular domain which is an scFv directed to a tumor associated antigen (TAA), whereas targeting with NKG2D receptor that recognizes ligands expressed by tumors is also advantageous (Srivastava et al., Han et al., and Chang et al.).  As a result, it would have been obvious to have both an NKG2D receptor CAR as well as a scFv TAA-targeting CAR to increase cytotoxicity by the immune cell and better target the tumor cell. 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sallman et al. (Haematologica, 103(9):e424, 3 pages, https://doi.org/10.3324/haematol.2017.186742. Sept. 2018, teaches a chimeric antigen receptor comprising a fusion of the full-length NKG2D receptor with CD3ζ signaling domain, and while DAP10 is not part of the transgene, NKG2D associates with it to provide the secondary activation signal (paragraph bridging col. 1-2 of first page).
US 10,865,242 B2 teaches a chimeric antigen receptor (CD171-CAR) that is specific for CD171, comprising an scFv that binds CD171 linked by a spacer to an antibody hinge-CH3 region or hinge-H2-CH3 region, linked to the transmembrane domain of human CD28 and to a signaling molecule comprising the cytoplasmic domain of 4-1BB, optionally with a CD28 mutant, fused by the carboxyl terminus to human CD3zeta intracellular domain (endodomain). For expression, the CAR was linked by a T2A element to truncated EGFR receptor (coll. 73, lines 11-32). This patent shows a common means of constructing a CAR and with the addition of another TAA targeting domain and is cumulative with the references relied upon in the rejection under 35 SUC 103 above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 20, 2022